Opinión disidente del


Juez Asociado Sr. MacLeary.

En el recurso interpuesto por Constantino Fernández, del Comercio de Aguadilla, bajo fecha 19 de Febrero último, respetuosamente hago constar que disiento de la sentencia dictada por mis compañeros, revocando la decisión del tribunal a quo, la cual estimo ajustada á la Ley.
Bajo el nuevo Código Civil no se establece distinción entre los comerciantes y otras clases de deudores, sino que todos, de acuerdo con los principios generales de la legisla-ción americana, están colocados sobre un mismo pie. El artículo 1814 del Código Civil, aprobado por la Asamblea Legislativa y actualmente en vigor, no hace distinciones en favor de los comerciantes, sino que es aplicable á todos los deudores, exigiendo que el activo de estos exceda de su pasivo para que puedan obtener el beneficio de una declara-toria de suspensión de pagos, y claramente deroga toda disposición del Código de Comercio que al mismo se opusiere. Terminantemente prescrito consta esto en la “disposición final contenida en el artículo 1876 de dicho Código. En parte alguna del Código Civil se declara “que continúa en vigor” la contradictoria disposición del Código de Comercio. Si la manifiesta intención del legislador necesitara corrobora-ción la hallaríamos en el número 3 del artículo 1823, donde *54al hablar de bienes que gozan de preferencia, cítanse “los garantizados con fianzas de efectos ó valores, constituida en establecimiento público ó mercantil”, lo cual no.es aplicable á clase alguna de personas, fuera de los comerciantes. Pero la regla á que debe ceñirse para interpretar esta disposición del Código Civil, si interpretación necesitase,- hállase en el Art. 3 del mismo Código, que dice: “Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser me-nospreciada bajo el pretexto de cumplir su espíritu.” Háyase ó no incurrido en tal pretexto por parte de mis respetables compañeros, la letra de la Ley ha sido menospreciada en el persistente empeño por mantener en su integridad el Código de Comercio. Nada hay en este Código ó en la Orden General que requiera especial referencia á uno ú otra en una cláusula derogatoria. Comprendidos están en los tér-minos precisos, empleados y repetidos en la “disposición final” arriba citada. Estimando que todas las Leyes de la Asamblea Legislativa deben cumplirse desde luego, con rigurosa exactitud, sin atender para nada á predilecciones de los jueces por determinados sistemas de legislación y desconociendo en los Tribunales de Justicia facultad alguna legislativa, es mi opinión decidida que debe confirmarse en todas sus partes la sentencia dictada por la Corte de Distrito de Mayagtiez.